EXHIBIT 10.9
Societe Generale Logo [exh10-9_14205610.jpg]



CINEDIGM DIGITAL FUNDING I, LLC
ADAM M. MIZEL
55 MADISON AVENUE
SUITE 300
07960 WILMINGTON
ETATS-UNIS D'AMERIQUE
 
TEL : 6463753382



PARIS LA DEFENSE, on 11/06/2010
 
RE
: SWAP TRANSACTION
   
Our Ref.
: ONE-3414200 / 3778715
: To be specified in every document exchanged between you and us.
Your Ref.
: (To be specified in your confirmation and mentioned in every document
exchanged between you and us)



The purpose of this letter (the "Confirmation") is to confirm the terms and
conditions of the transaction entered into between CINEDIGM DIGITAL FUNDING I,
LLC/WILMINGTON and SOCIETE GENERALE/PARIS on the Trade Date specified below (the
"Transaction"). This Confirmation constitutes a Confirmation as referred to in
the Agreement specified below.
 
The definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc., (the
"Definitions") are incorporated into this Confirmation. In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.
 
This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement dated as of 28/05/2010, as amended and supplemented from time to time
(the "Agreement ") between you and us. All provisions contained in the Agreement
govern this Confirmation except as expressly modified below.
 
THE TERMS OF THE PARTICULAR TRANSACTION TO WHICH THIS CONFIRMATION RELATES ARE
AS FOLLOWS:
 
Trade Date
: 07/06/2010
   
Effective Date
: 15/06/2011
   
Termination Date
: 15/06/2013, subject to adjustment in accordance with the MODFOLLOWING Business
Day Convention
   
FIXED AMOUNTS
     
Fixed Rate Payer
: CINEDIGM DIGITAL FUNDING I, LLC / WILMINGTON
   
Fixed Rate Payer Notional Amounts
:
From (including)
To (excluding)
Notional Amount
15/06/2011
15/06/2012
USD 33,333,333.33


Société anonyme au capital
de 529,060,522.50 EUR
RCS Paris 552 120 222
 
 

--------------------------------------------------------------------------------

 
 
Societe Generale Logo [exh10-9_14205610.jpg]



15/06/2012
17/06/2013
USD 26,666,666.67
   
Fixed Rate Payer Payment Date(s)
: Every 3M, on the D15 commencing 15/09/2011 up to and including the NONE,
subject to adjustment in accordance with the MODFOLLOWING Business Day
Convention and there will be an adjustment to the Calculation Period .
   
Fixed Rate
: 2.160000 %
   
Fixed Rate Day Count Fraction
: ACT_360
   
Fixed Rate Payer Business Days
: LN
 
  NY
   
FLOATING AMOUNTS
     
Floating Rate Payer
: SOCIETE GENERALE/PARIS
   
Floating Rate Payer Notional Amounts
 
From (including)
: To (excluding)
Notional Amount
15/06/2011
15/06/2012
USD 33,333,333.33
15/06/2012
17/06/2013
USD 26,666,666.67
   
Floating Rate Payer Payment Date(s)
: Every 3M, on the D15 commencing 15/09/2011 up to and including the NONE,
subject to adjustment in accordance with the MODFOLLOWING Business Day
Convention and there will be an adjustment to the Calculation Period .
   
Floating Rate Option
: USD-LIBOR-BBA
   
Designated Maturity
:
   
Spread
: None
   
Floating Rate Day Count Fraction
: ACT_360
   
Reset Dates
: The First Day of each Calculation Period, subject to adjustment in accordance
with the MODFOLLOWING Business Day Convention.
   
Compounding
: Inapplicable
   
Floating Rate Payer Business Days
: LN
 
  NY
   
Miscellaneous
:
   
Calculation Agent
:




Société anonyme au capital
de 529,060,522.50 EUR
RCS Paris 552 120 222
 
 

--------------------------------------------------------------------------------

 
 
Societe Generale Logo [exh10-9_14205610.jpg]



ACCOUNT DETAILS
 
NET PAYMENTS BETWEEN THE FIXED AND THE FLOATING AMOUNT IF CORRESPONDING PAYMENT
DATES.
 
Payment to : SOCIETE GENERALE/PARIS
 
TO BE SPECIFIED
 
Payment to the COUNTERPARTY
 
TO BE SPECIFIED IN YOUR CONFIRMATION
 
IF YOU DON'T AGREE WITH THOSE PAYMENT INSTRUCTIONS, PLEASE INFORM US AS SOON AS
POSSIBLE.
 
Notices:
 
Each party agrees to be bound by any transaction entered into between the
parties from the time agreement is reached (whether by telephone, exchange of
electronic messages or otherwise). Each party may, subject to its obtaining any
consents and giving any notices which may be legally required, tape record any
telephone conversation between the parties and each party agrees that any such
tape recording shall be admissible in evidence in any court or other legal
proceeding for the purpose of establishing any matters pertinent to such
transaction.
 
SOCIETE GENERALE
OPER/FIC/CRD/RDB
TOUR SOCIETE GENERALE
17 COURS VALMY
92972 PARIS LA DEFENSE CEDEX
FRANCE
 
Contacts
 

 
Telephone
Facsimile
Documentation
         
Vanilla Interest Rate Derivatives, Assignment
Email: ird.novation@sgcib.com
33 (0) 1 589 826 16
33 (0) 1 469 246 74
     
Vanilla Interest Rate Derivatives
Email: ird.documentation@sgcib.com
33 (0) 1 421 370 51
33 (0) 1 469 246 74
     
Non-Vanilla Interest Rate Derivatives
33 (0) 1 421 360 74
33 (0) 1 421 352 17
     
Payments
         
Interest Rate Derivatives
Email: ird.payment@sgcib.com
33 (0) 1 421 370 35
33 (0) 1 469 246 73




Société anonyme au capital
de 529,060,522.50 EUR
RCS Paris 552 120 222
 
 

--------------------------------------------------------------------------------

 
 
Societe Generale Logo [exh10-9_14205610.jpg]



Interest Rate Derivatives
Email: ird.suspens@sgcib.com
33 (0) 1 421 370 26
33 (0) 1 469 246 73



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us or by sending to us a letter substantially similar to
this letter, which letter sets forth the material terms of the Transaction to
which this Confirmation relates and indicates your agreement to those terms.
 
Yours sincerely,
 
SOCIETE GENERALE/PARIS
By :
Name : PHILIPPE DE-BROSSARD
Title : RESPONSABLE BO IRD




/s/ Philippe De-Brossard


CINEDIGM DIGITAL FUNDING I, LLC/WILMINGTON
By :
Name :
Title :

Société anonyme au capital
de 529,060,522.50 EUR
RCS Paris 552 120 222
 
 

--------------------------------------------------------------------------------

 
